Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (this “Agreement”) is made January 31, 2011, among
Hospitality Properties Trust (the “Trust”), HPT TA Properties Trust (“HPT TA
Trust”), HPT TA Properties LLC (“HPT TA LLC”), HPT PSC Properties Trust (“HPT
PSC Trust”), HPT PSC Properties LLC (“HPT PSC LLC” and together with the Trust,
HPT TA Trust, HPT TA LLC, HPT PSC Trust, “HPT”), TravelCenters of America LLC
(“TravelCenters”), TA Leasing LLC (“TA Leasing”) and TA Operating LLC (as
successor to Petro Stopping Centers, L.P.) (together with TravelCenters and TA
Leasing, “TA”).

 

RECITALS

 

The parties are parties to a Lease Agreement dated January 31, 2007, as amended
(the “TA Lease”), and a Lease Agreement dated May 30, 2007, as amended (the
“Petro Lease”), and certain related and/or incidental documents and agreements
(collectively, the “Lease Documents”).

 

The parties are also parties to a Deferral Agreement dated August 11, 2008 (the
“Deferral Agreement”).  The parties entered into the Deferral Agreement as a
result of material and unforeseen changes in the market conditions in which TA
was operating which had arisen after the Lease Documents were entered into.

 

Certain of the unforeseen changes in the market conditions at the time the
Deferral Agreement was entered into have not abated and the parties wish to make
certain amendments to the Lease Documents and the Deferral Agreement to address
those market conditions.

 

Capitalized terms not defined in this Agreement are used with the meanings
ascribed to such terms in the Lease Documents.

 

Now, therefore, the parties agree:

 

1.                                       Amendment of TA Lease.  Anything in the
TA Lease to the contrary notwithstanding, with respect to the period commencing
on January 1, 2011, and continuing through January 31, 2012, Minimum Rent under
the TA Lease shall be $135,138,772 per annum and with respect to the period
commencing February 1, 2012 and continuing through December 31, 2022, Minimum
Rent shall be $140,138,772 per annum.  Any default by TA under this Agreement
that remains uncured five Business Days after notice thereof from HPT to TA
shall constitute an Event of Default under the TA Lease.

 

2.                                       Amendment of Petro Lease.  Anything in
the Petro Lease to the contrary notwithstanding, with respect to the period
commencing on January 1, 2011 and continuing through June 30, 2024, Minimum Rent
under the Petro Lease shall be $54,159,971 per annum.  Any default by TA under
this Agreement that remains uncured five Business Days after notice thereof from
HPT to TA shall constitute an Event of Default under the Petro Lease.

 

3.                                       Additional Rent Waiver.  Subject to
approval by the Delaware Court of Chancery of a settlement of the action
captioned Kahn v. Portnoy, et al., C.A. No. 3515-CC, receipt of any other
required approvals, and execution of documentation evidencing such settlement by

 

1

--------------------------------------------------------------------------------


 

TravelCenters, the other parties to the action and by the Trust, the Landlord
will waive payment of the first $2,500,000 of Additional Rent which becomes due
under the Petro Lease.

 

4.                                       Deferral and Interest.  Pursuant to the
Deferral Agreement, TA has elected to defer $5,000,000 of Minimum Rent due each
month under the Lease Documents beginning with the Minimum Rent payable for
July, 2008, through and including the Minimum Rent payable for December, 2010. 
The Minimum Rent so deferred aggregates $150,000,000 (the “Deferred Rent”). 
Interest on the Deferred Rent as provided in the Deferral Agreement has been
paid by TA through the installment due on the first Business Day of January,
2011.

 

5.                                       Amendment of Deferral Agreement. 
Anything in the Deferral Agreement to the contrary notwithstanding:
(a) beginning January 1, 2011, no interest shall accrue on the Deferred Rent
absent acceleration as provided in this Section 5, (b) $107,085,000 of the
Deferred Rent shall be due and payable on December 31, 2022, the expiration of
the term of the TA Lease and (c) $42,915,000 of the Deferred Rent shall be due
and payable on June 30, 2024, the expiration of the term of the Petro Lease,
provided that upon (aa) the occurrence of an Event of Default under either the
TA Lease or the Petro Lease, (bb) the election of any director to the Board of
Directors of TravelCenters who was not nominated or appointed by the then
members of the Board of Directors of TravelCenters, (cc) the adoption by the
shareholders of TravelCenters, at an annual or special meeting, of any proposal,
other than a precatory proposal, not recommended for adoption by the then
members of the Board of Directors of TravelCenters, (dd) any declaration of a
dividend or other distribution by TravelCenters or its subsidiaries in respect
of TravelCenters’s common shares or any redemption or repurchase by
TravelCenters or its subsidiaries of TravelCenters’s common shares (except for
redemptions and repurchases for nominal consideration with respect to share
awards granted by TravelCenters under its equity compensation plans from time to
time in effect) prior to repayment in full of the Deferred Rent, (ee) the
occurrence of any event which would require acceleration of repayment of
Deferred Rent under the Deferral Agreement or (ff) any default under the
Deferral Agreement, as amended by this Section 5, all Deferred Rent shall be
immediately due and payable.  Upon acceleration of all or any portion of the
Deferred Rent under this Section 5, interest shall accrue on the Deferred Rent
so accelerated at the rate of 1% per month on the accelerated Deferred Rent
amounts from time to time outstanding until paid in full and shall be payable
monthly in arrears.  The Deferred Rent may be prepaid at anytime without premium
or penalty.

 

6.                                       Agreements Continue.  Except as amended
by this Agreement, and as so amended, the Lease Documents and the Deferral
Agreement continue in full force and effect and unamended.

 

7.                                       Representations and Warranties of TA. 
TA represents and warrants to HPT that:

 

(a)                                  Organization.  Each entity comprising TA is
duly organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has full limited liability company power and
authority to conduct its business as it is now being conducted and to own,
operate or lease its properties and assets.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Authorization.  Each entity comprising TA
has all requisite limited liability company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery of this Agreement by each entity comprising TA and the consummation
by each of the transactions contemplated hereby to be performed by it have been
duly authorized by all necessary limited liability company action by each entity
comprising TA.  This Agreement has been duly and validly executed and delivered
by each entity comprising TA and, assuming due authorization, execution and
delivery by each of the other parties, constitutes the legal, valid and binding
obligation of each entity comprising TA, enforceable against each such entity in
accordance with its terms, except as such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar laws relating to creditors’ rights generally, (ii) general
principles of equity (whether applied in a proceeding at law or in equity) and
(iii) any implied covenant of good faith and fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by each entity comprising TA does not, and the consummation by
each such entity of the transactions contemplated by this Agreement to be
performed by it will not, (i) conflict with, or result in any violation of or
default under, any provision of any such entity’s limited liability company
agreement; (ii) conflict with or result in any violation of or default under,
any law or judgment applicable to any such entity, or to which any of their
respective properties are subject; or (iii) conflict with, or, with or without
notice or the lapse of time, result in a breach, termination (or right of
termination) or violation of or default under the terms of any agreement,
contract, indenture or other instrument to which any such entity is a party or
subject, or to which any of their respective properties are subject, except,
with respect to the foregoing clauses (ii) and (iii), as would not have a
material adverse effect on TA or impair or delay the ability of any entity
comprising TA to consummate the transactions contemplated by this Agreement to
be performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by each entity comprising TA and the consummation by it of the
transactions contemplated by this Agreement to be performed by it do not require
the consent, approval, order, or authorization of any person under any
agreement, contract, indenture or other instrument or Applicable Laws to which
any entity comprising TA is a party or subject or to which any of their
respective properties are subject, except for any such consent, approval, order
or authorization the failure of which to receive would not have a material
adverse effect on TA or impair or delay the ability of any entity comprising TA
to consummate the transactions contemplated by this Agreement to be performed by
it.  No declaration, filing or registration with any governmental entity is
required by any such entity comprising TA in connection with the execution and
delivery of this Agreement and the consummation by it of the transactions
contemplated by this Agreement to be performed by it, except for filings
required under securities laws.

 

8.                                       Representations and Warranties of HPT. 
HPT represents and warrants to TA that:

 

(a)                                  Organization.  Each entity comprising HPT
is duly organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has

 

3

--------------------------------------------------------------------------------


 

full trust or limited liability company power and authority to conduct its
business as it is now being conducted and to own, operate or lease its
properties and assets.

 

(b)                                 Authorization.  Each entity comprising HPT
has all requisite trust or limited liability company power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. 
The execution and delivery of this Agreement by each entity comprising HPT and
the consummation by each of the transactions contemplated hereby to be performed
by it have been duly authorized by all necessary trust or limited liability
company action by each entity comprising HPT.  This Agreement has been duly and
validly executed and delivered by each entity comprising HPT and, assuming due
authorization, execution and delivery by each of the other parties, constitutes
the legal, valid and binding obligation of each entity comprising HPT,
enforceable against each such entity in accordance with its terms, except as
such enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to creditors’
rights generally, (ii) general principles of equity (whether applied in a
proceeding at law or in equity) and (iii) any implied covenant of good faith and
fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by each entity comprising HPT does not, and the consummation
by each such entity of the transactions contemplated by this Agreement to be
performed by it will not, (i) conflict with, or result in any violation of or
default under, any provision of any such entity’s declaration of trust or
limited liability company agreement; (ii) conflict with or result in any
violation of or default under, any law or judgment applicable to any such entity
or to which any of their respective properties are subject; or (iii) conflict
with, or, with or without notice or the lapse of time, result in a breach,
termination (or right of termination) or violation of or default under the terms
of any agreement, contract, indenture or other instrument to which any such
entity is a party or subject or to which any of their respective properties are
subject, except, with respect to the foregoing clauses (ii) and (iii), as would
not have a material adverse effect on HPT or impair or delay the ability of any
entity comprising HPT to consummate the transactions contemplated by this
Agreement to be performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by each entity comprising HPT and the consummation by it of the
transactions contemplated by this Agreement to be performed by it do not require
the consent, approval, order, or authorization of any person under any
agreement, contract, indenture or other instrument or Applicable Laws to which
any entity comprising HPT is a party or subject or any of their representative
properties are subject, except for any such consent, approval, order or
authorization the failure of which to receive would not have a material adverse
effect on HPT or impair or delay the ability of any entity comprising HPT to
consummate the transactions contemplated by this Agreement to be performed by
it.  No declaration, filing or registration with any governmental entity is
required by any such entity comprising HPT in connection with the execution and
delivery of this Agreement and the consummation by it of the transactions
contemplated by this Agreement to be performed by it, except for filings
required under securities laws.

 

4

--------------------------------------------------------------------------------


 

9.                                       TravelCenter’s Guaranty.  TravelCenters
affirms that its guaranty of the leases included in the Lease Documents remains
in full force and effect and unmodified.

 

10.                                 Miscellaneous.

 

(a)                                  No Waiver.  No failure by HPT or TA, to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or of any such term.  To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.

 

(b)                                 Severability.  Any clause, sentence,
paragraph, section or provision of this Agreement held by a court of competent
jurisdiction to be invalid, illegal or ineffective shall not impair, invalidate
or nullify the remainder of this Agreement, but rather the effect thereof shall
be confined to the clause, sentence, paragraph, section or provision so held to
be invalid, illegal or ineffective, and this Agreement shall be construed as if
such invalid, illegal or ineffective provisions had never been contained
therein.

 

(c)                                  Notices.

 

(i)                                     Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with written acknowledgment of
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(ii)                                  All notices required or permitted to be
sent hereunder shall be deemed to have been given for all purposes of this
Agreement upon the date of acknowledged receipt, in the case of a notice by
telecopier, and, in all other cases, upon the date of receipt or refusal, except
that whenever under this Agreement a notice is either received on a day which is
not a Business Day or is required to be delivered on or before a specific day
which is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(iii)                               All such notices shall be addressed,

 

if to HPT:

 

c/o Hospitality Properties Trust

2 Newton Place

Newton, Massachusetts 02458

Attn:  John G. Murray, President

Facsimile: (617) 969-5730

 

5

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts 02109

Attn:  Richard Teller

Facsimile: (617) 338-2880

 

if to TA:

 

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio 44145

Attn:  Thomas M. O’Brien, President

Facsimile: (440) 808-3301

 

with a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate Meagher & Flom LLP
One Beacon Street, 31st Floor
Boston, Massachusetts 02108
Attn.:  Louis Goodman
Facsimile:  (617) 573-4822

 

(iv)                              By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

(d)                                 Construction.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated except by
an instrument in writing signed by the party to be charged.  All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

(e)                                  Counterparts; Headings.  This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original, but which, when taken together, shall constitute but one instrument
and shall become effective as of the date hereof when copies hereof, which, when
taken together, bear the signatures of each of the parties hereto shall have
been signed.  Headings in this Agreement are for purposes of reference only and
shall not limit or affect the meaning of the provisions hereof.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Applicable Law, Etc.  Except as to
matters regarding the internal affairs of the Trust, HPT TA Trust and HPT PSC
Trust and issues of or limitations on any personal liability of the shareholders
and trustees or directors of the Trust, HPT TA Trust and HPT PSC Trust for
obligations of the Trust, HPT TA Trust and HPT PSC Trust, as to which the laws
of the State of Maryland shall govern, this Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts, regardless of (i) where
this Agreement is executed or delivered; or (ii) where any payment or other
performance required by this Agreement is made or required to be made; or
(iii) where any breach of any provision of this Agreement occurs, or any cause
of action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party; or (vi) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than Massachusetts; or (vii) any combination of
the foregoing.

 

(g)                                 Arbitration.

 

(i)                                     Any disputes, claims or controversies
between the parties (i) arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of any party (which, for
purposes of this Section 10(g), shall mean any shareholder of record or any
beneficial owner of shares of any party, or any former shareholder of record or
beneficial owner of shares of any party), either on his, her or its own behalf,
on behalf of any party or on behalf of any series or class of shares of any
party or shareholders of any party against any party or any trustee, officer,
manager (including Reit Management & Research LLC or its successor), agent or
employee of any party, including disputes, claims or controversies relating to
the meaning, interpretation, effect, validity, performance or enforcement of
this Agreement, including this arbitration agreement, or the declarations of
trust, limited liability company agreements or bylaws of any party hereto (all
of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 10(g). 
For the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, officers or managers of any party
and class actions by a shareholder against those individuals or entities and any
party.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(ii)                                  There shall be three arbitrators.  If
there are only two parties to the Dispute (with, for purposes of this
Section 10(g), any and all entities comprising HPT involved in the Dispute
treated as one party and any all entities comprising TA involved in the Dispute
treated as one party), each party shall select one arbitrator within 15 days
after receipt by respondent of a copy of the demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such

 

7

--------------------------------------------------------------------------------


 

parties.  If either party fails to timely select an arbitrator, the other party
to the Dispute shall select the second arbitrator who shall be neutral and
impartial and shall not be affiliated with or an interested person of either
party.  If there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the parties who have appointed the first arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(iii)          The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(iv)          There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(v)           In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(vi)          Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a party’s award to the claimant or the claimant’s attorneys.  Each
party (or, if there are more than two parties to the Dispute, all claimants, on
the one hand, and all respondents, on the other hand, respectively) shall bear
the costs and expenses of its (or their) selected arbitrator and the parties
(or, if there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand) shall equally bear the costs
and expenses of the third appointed arbitrator.

 

8

--------------------------------------------------------------------------------


 

(vii)         An Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(viii)        Any monetary award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(ix)          This Section 10(g) is intended to benefit and be enforceable by
the shareholders, trustees, directors, officers, managers (including Reit
Management & Research LLC or its successor), agents or employees of any party
and the parties and shall be binding on the shareholders of any party and the
parties, as applicable, and shall be in addition to, and not in substitution
for, any other rights to indemnification or contribution that such individuals
or entities may have by contract or otherwise.

 

(h)           Consent to Jurisdiction and Forum.  This Section 10(h) is subject
to, and shall not in any way limit the application of, Section 10(g); in case of
any conflict between this Section 10(h) and Section 10(g), Section 10(g) shall
govern.  Notwithstanding anything to the contrary in Section 10(f), the
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 10(c) and that any such delivery shall constitute valid and lawful
service of process against it, without necessity for service by any other means
provided by statute or rule of court.

 

(i)            No Third Party Beneficiaries.  Except as otherwise provided in
Section 10(g)(ix), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

(j)            Entire Agreement.  This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto), together with the Lease Documents and the Deferral
Agreement, each as

 

9

--------------------------------------------------------------------------------


 

amended hereby, constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

(k)           Non-liability of Trustees, Directors and Certain Other Persons.

 

(i)            THE AMENDED AND RESTATED DECLARATION OF TRUST OF HOSPITALITY
PROPERTIES TRUST, DATED AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED
WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT
NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HOSPITALITY PROPERTIES
TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, HOSPITALITY PROPERTIES TRUST.  ALL PERSONS
DEALING WITH HOSPITALITY PROPERTIES TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF HOSPITALITY PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

(ii)           THE DECLARATION OF TRUST OF HPT TA PROPERTIES TRUST, DATED
NOVEMBER 29, 2006, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES TRUST SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HPT TA PROPERTIES TRUST.  ALL PERSONS DEALING WITH HPT TA PROPERTIES
TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT TA PROPERTIES TRUST FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(iii)          THE DECLARATION OF TRUST OF HPT PSC PROPERTIES TRUST, DATED
MAY 23, 2007, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE OFFICE OF THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT PSC PROPERTIES TRUST SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, HPT PSC PROPERTIES TRUST.  ALL PERSONS DEALING WITH HPT PSC
PROPERTIES TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT PSC
PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

10

--------------------------------------------------------------------------------


 

(iv)          A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENTS, AS IN EFFECT
ON THE DATE HEREOF, OF EACH ENTITY COMPRISING TA, TOGETHER WITH ALL AMENDMENTS
THERETO, ARE AVAILABLE TO HPT UPON WRITTEN REQUEST MADE TO TA.  NO DIRECTOR,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF ANY ENTITY COMPRISING TA SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, ANY ENTITY COMPRISING TA.  ALL PERSONS DEALING WITH ANY ENTITY
COMPRISING TA, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE APPLICABLE
ENTITY COMPRISING TA FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

Signatures appear on the next page

 

11

--------------------------------------------------------------------------------


 

Executed under seal as of the date first above written.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

 Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

[First of Two Signature Pages to Amendment Agreement]

 

12

--------------------------------------------------------------------------------


 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President

 

 

 

 

 

TA LEASING LLC

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President

 

 

 

 

 

TA OPERATING LLC

 

(as successor to Petro Stopping Centers, L.P.)

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

Thomas M. O’Brien

 

Title:

President

 

 

[Second of Two Signature Pages to Amendment Agreement]

 

13

--------------------------------------------------------------------------------